                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

WILLIE ROGERS,                                )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )         CV 119-007
                                              )
THERMAL CERAMICS, INC.,                       )
                                              )
              Defendant.                      )
                                         _________

                                         ORDER
                                         _________

       Because of the untimely death of John M. Brown, lead counsel for Plaintiff, the Court

GRANTS Plaintiff’s motion to stay and STAYS all discovery in this action through and

including June 3, 2019. (Doc. no. 12.) The parties shall submit a joint proposed amended

scheduling order on or before June 10, 2019.

       SO ORDERED this 4th day of April, 2019, at Augusta, Georgia.
